Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Innophos Established Competitive Strengths Provide a Unique Business Advantage ® Larges t and broadest specialty phosphates producer in North America, with #1 or #2 position in all product lines. ® Diversified end markets provide steady demand growth and industry dynamics support earnings growth. ® Proprietary process technologies allow IPHS to tailor products to customer needs, providing a platform for growth. ® Near term de-leveraging, cost structure improvement, productivity increases and excellent free cash flow support a strengthening financial position. ® High industry capacity utilization creates favorable supply-demand balance; sustainable profit potential for Innophos. ® High capital costs and logistics limit risks of imports/new capacity. ® A stable customer base, relationships that span many decades. ® Position in niche markets produces better margins and pricing power. ® Broad demand for IPHS phosphates in a wide variety of end products. ® Applications in a broad range of niche markets require specialized and proprietary proces s technology. ® Specialization provides a platform for growth and profitability; targeting high growth niche areas and developing new applications for phosphate products. ® Technical support: IPHS works with customers to develop solutions to meet very specific needs. Innophos Immediate Sustainable Goal: De-Lever ® Focus is o n de-leveraging through simultaneous earnings growth and debt paydown. ® The de-leveraging stage of an LBO drives increasing equity value as one de-risks the company. ® $21 Million Debt payments in 2007continued net debt reduction in 2008. Market Outlook - 2008 ® High world demand for fertilizers is affecting Innophos key raw materials; costs are rapidly increasing. ® Innophos buys its key raw materials under long term contracts with pricing formulas. These contracts help to buffer short term raw material cost changes. ® Innophos is responding to higher raw material costs by raising prices to its customers. ® Demand is strong, shortage of specialty phosphate supply, market is accepting price increases. ® During 2008 Innophos therefore anticipates getting benefit of higher market selling prices, without feeling immediate full impact of market raw material cost increases. In Summary ® Largest a nd broadest specialty phosphates producer in North America, with #1 or #2 position in all product lines. ® Diversified end markets provide steady demand growth and industry dynamics support earnings growth. ® Proprietary process technologies allow IPHS to tailor products to customer needs, providing a platform for growth. ® Near term de-leveraging, cost structure improvement, productivity increases and excellent free cash flow support a strengthening financial position.
